UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-09005 Name of Registrant: Vanguard Massachusetts Tax-Exempt Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2012  May 31, 2013 Item 1: Reports to Shareholders Semiannual Report | May 31, 2013 Vanguard Massachusetts Tax-Exempt Fund > After generally strong performance since early 2011, municipal bonds lost ground in the six months ended May31,2013. > Vanguard Massachusetts Tax-Exempt Fund returned–2.19% for the period, lagging its benchmark and the average return of Massachusetts peer funds. > The fund’s emphasis on intermediate- and longer-maturity bonds hurt its performance in comparison with the benchmark. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 11 Performance Summary. 12 Financial Statements. 13 About Your Fund’s Expenses. 30 Trustees Approve Advisory Arrangement. 32 Glossary. 33 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended May 31, 2013 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard Massachusetts Tax-Exempt Fund 1.91% 3.56% 1.49% -3.68% -2.19% Barclays MA Municipal Bond Index -1.81 Massachusetts Municipal Debt Funds Average -1.85 Massachusetts Municipal Debt Funds Average: Derived from data provided by Lipper Inc. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 35% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Y our Fund’s Performance at a Glance November 30, 2012, Through May 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Massachusetts Tax-Exempt Fund $11.13 $10.72 $0.168 $0.000 1 Chairman’s Letter Dear Shareholder, Bond market returns were disappointing in the six months ended May 31. Gains early in 2013 were bookended by sell-offs in December and May. Questions about when the Federal Reserve might scale back its stimulative bond-buying led interest rates to climb in the period’s closing weeks, making it the worst May for municipal bonds in more than two decades. Yields on intermediate-and longer-maturity bonds climbed sharply in contrast to a more modest rise in the yields of shorter-term bonds. Against this backdrop, Vanguard Massachusetts Tax-Exempt Fund returned –2.19% for the six months. Rising interest rates pushed down bond prices, producing a –3.68% capital return that was only partly offset by a 1.49% return from interest income. The fund’s results lagged the –1.81% return of its benchmark index and the –1.85% average return of competing Massachusetts tax-exempt funds. The fund’s emphasis on intermediate- and longer-term bonds weighed on six-month performance relative to the benchmark. It’s worth noting that similar positioning served shareholders well during the 2012 fiscal year, when interest rates fell. As municipal bond prices fell, yields rose. (Bond yields and prices move in opposite directions.) The fund’s 30-day SEC yield increased from 1.62% on November 30, 2012, to 1.91% on May 31. 2 Please note: The fund is permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of May 31, however, it owned none of these bonds. Bond returns retreated as yields jumped in May Bonds, which had clung to a modestly positive return over the previous few months, dipped into negative territory in May. Rising home prices contributed to the sell-off. Comments by Fed Chairman Ben Bernanke also disconcerted investors; he told Congress that the central bank might decide in coming months to curtail its massive bond-buying program. As a result, both the broad U.S. taxable bond market and the broad municipal market declined 1.1% for the six months ended May 31. The yield on the 10-year Treasury note closed the period at 2.11%, low by historical measures but considerably higher than the 1.67% yield at which it finished in April. As it has since December 2008, the Fed kept its target for short-term interest rates between 0% and 0.25%, severely restraining returns from money market funds and savings accounts. Market Barometer Total Returns Periods Ended May 31, 2013 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.05% 0.91% 5.50% Barclays Municipal Bond Index (Broad tax-exempt market) -1.09 3.05 5.70 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.25 Stocks Russell 1000 Index (Large-caps) 16.68% 27.62% 5.57% Russell 2000 Index (Small-caps) 20.60 31.07 7.15 Russell 3000 Index (Broad U.S. market) 16.97 27.88 5.69 MSCI All Country World Index ex USA (International) 8.11 25.79 -1.62 CPI Consumer Price Index 1.18% 1.36% 1.46% 3 Stocks were strong globally, but Japan’s market turned volatile Stocks worldwide performed robustly over the half year despite giving back some gains in the period’s final weeks. The overall return was about 12%. U.S. stocks, spared some of the international turbulence, increased nearly 17% as the economy kept slowly improving. Developed-market stocks in the Pacific region returned about 14% and those in Europe about 10%, while emerging- market stocks crept up about 1%. Although Japanese stocks climbed more than 20% for the period, they sank by more than 5% in May as Prime Minister Shinzo Abe’s economic recovery plan hit some unexpected bumps. Joe Davis, Vanguard’s chief economist, recently noted that stimulative central bank policies in the United States, Japan, and Europe have affected financial markets substantially and “boosted investor psychology and business psychology Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Massachusetts Tax-Exempt Fund 0.16% 1.11% The fund expense ratio shown is from the prospectus dated March 28, 2013, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2013, the fund’s annualized expense ratio was 0.16%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2012. Peer group: Massachusetts Municipal Debt Funds. 4 to some extent.” Central banks have engaged in bond-buying on a massive scale to hold down long-term interest rates and thus encourage business and consumer borrowing. Joe did voice concern that “the sheer size” of central bank actions may be distorting investors’ decisions and leading some to take undue risk. The financial picture looks brighter in Massachusetts Despite some well-publicized exceptions, such as in Detroit and Illinois (now the state with the lowest credit rating on its general obligation bonds), the finances of many state and local governments have continued to improve. This has largely been true in your state as well. Investment insight What might tax-exempt bonds return in the future? It’s often said that a bond’s current yield to maturity—its rate of return if held until the bond matures—is a good indicator of the total return you will realize on the bond. The chart below compares the historical yields of municipal bonds nationwide (the dotted line) with their average total return over the succeeding ten years (the solid line) to show how closely they’ve tracked each other in the past. (In other words, the data point on the solid line for December 31, 2002, represents the average annual return for the ten years ended December 31, 2012.) At the close of the period, municipal bond yields hovered near historical lows, suggesting that future returns will be much more modest than those earned in recent years. 5 The Commonwealth benefits from a diversified employment base, including the resilient health care and education sectors. Its unemployment rate, which stood at 6.4% in April, has been significantly below the national average over the last few years. During the first quarter of 2013, Massachusetts’ total state tax revenues increased more than 7% compared with the same period in 2012 (based on preliminary estimates from the Nelson A. Rockefeller Institute of Government). In addition, the state government has shown willingness to adjust spending according to revisions in revenue projections, as it did at the end of calendar 2012. As I noted earlier, the Massachusetts Tax-Exempt Fund fell behind its benchmark Barclays index during the six months under review. The fund’s overweighting of intermediate- and longer-term bonds compared with the index was a challenge during this period. The fund also maintains greater exposure than the benchmark to large, high-quality issuers, whose bonds lagged lower-quality securities during the period as investors sought higher yields. Bonds remain a key element of a diversified portfolio The bond market enjoyed decades of robust returns against a backdrop of falling interest rates, tame inflation, and, at times, investors’ search for a safe harbor from stock market volatility. But those hoping to see this happen again are likely to be disappointed. Although yields have ticked up of late, they are still not far off historical lows. This doesn’t just mean that bonds are generating modest income; it also means that there’s little room for them to appreciate in price, given that yields and prices move in opposite directions. And if interest rates rise substantially, bonds may well deliver more negative returns—as many did in the last six months. Although reducing your bond allocation and waiting in the wings might seem prudent, there are good reasons to think twice before making any abrupt shifts in your portfolio. Research has shown that trying to time the markets—in this case, to make the right calls on when to get out of bonds and when to get back into them—doesn’t often work out well. Keep in mind, too, that reducing the amount of bonds in an otherwise well-balanced portfolio inevitably increases your volatility risk. That’s because the bond component of a portfolio plays an essential role in helping to cushion the impact of volatility in the stock component, especially during steep downturns in the equity market. 6 That point was made in a recent Vanguard research paper examining the impact of low bond returns on a balanced portfolio. The diversification benefits of bonds in a stock/bond portfolio will likely persist, authors Francis Kinniry and Brian Scott wrote. This feature, more than projected returns, justifies a strategic allocation to bonds. (You can find the full report, Reducing Bonds? Proceed With Caution , at vanguard.com/research.) As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 17, 2013 7 Advisor’s Report For the six months ended May 31, 2013, Vanguard Massachusetts Tax-Exempt Fund returned –2.19%. The fund lagged its benchmark, the Barclays Massachusetts Municipal Bond Index, which returned –1.81%. The fund also lagged the –1.85% average return of its peers. The investment environment The fiscal half year was difficult for the municipal bond market, primarily because of investor skittishness at the start and end of the period. In late May, Federal Reserve Chairman Ben Bernanke told Congress that the Fed might decide in the coming months to scale back its stimulative program of buying $85 billion a month of U.S. Treasury bonds and mortgage-backed securities. Although the chairman’s brief remark was ambiguous—no specific timetable, amounts, targets, or economic trigger points were mentioned—many bond investors reacted negatively. In the municipal market, yields, especially those of longer-term bonds, rose sharply. Bond prices, which move inversely to changes in yields, fell substantially. The downdraft was surprising because May has historically been a good month for municipal bonds given seasonal supply-and-demand factors. (Shortly after our reporting period ended, Mr. Bernanke was more expansive. He said that the Fed could start scaling back bond purchases later in 2013, possibly ending the program by mid-2014.) Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, May 31, Maturity 2012 2013 2 years 0.30% 0.29% 5 years 0.64 0.94 10 years 1.47 2.09 30 years 2.47 3.24 Source: Vanguard. 8 This time, May mirrored December, when investors were unnerved by the potential economic consequences associated with the “fiscal cliff” negotiations and by a proposal—since put on the back burner—to curb the federal tax exemption on municipal bond income. Municipal bond returns recovered somewhat, despite some March volatility, only to run into the May jitters. The Fed’s bond actions have aimed to reduce the yields of longer- and intermediate-term bonds. Its parallel policy for short-term interest rates, in place since December 2008, has maintained a target for the federal funds rate between 0% and 0.25%. In light of those policies, yield-starved investors had been willing to take on more risk. That included buying bonds with longer maturities, especially those with callable features (associated with higher yields), and bonds of lower credit quality. May’s plummet in prices, and increases in yield, affected longer-maturity bonds the most because of their greater sensitivity to rate increases. Bonds of lower credit quality continued to outperform higher-quality ones, producing positive—though not stellar—returns during the half year. For bond issuers, low interest rates are a different story. Such rates have enabled state and local governments to refinance outstanding higher-cost debt and reduce the debt-service burden on stressed budgets, though there are signs that this tactic may be running its course. Low interest rates also make the financing of new projects less costly. Bond issuers in Massachusetts and elsewhere, however, have been approaching these “new money” bonds cautiously because they are still shoring up their finances in the wake of the Great Recession. State and local governments typically recover from recessions with a lag, and this latest slump was unusually severe. Even so, a recovery is proceeding. One gauge is the Philadelphia Federal Reserve Bank’s index of coincident economic indicators. For each state, the index incorporates payroll employment, the jobless rate, average hours worked in manufacturing, and inflation-adjusted wage and salary disbursements. From the recession’s trough, the index for Massachusetts has risen substantially faster (13%) than the nation as a whole (9%). Management of the fund In an effort to maximize risk-adjusted returns for the Massachusetts Tax-Exempt Fund at a time of protracted low rates, we have been emphasizing bonds with maturities of 10 to 20 years, a strategy that has helped for some time. This worked against the fund during the reporting period, though, because yields rose the most for bonds with maturities of 10 years or greater. Our overweighting of intermediate- and longer-term bonds was accompanied by an underweighting in bonds with maturities under 5 years. 9 Some of the latter bonds experienced smaller yield increases (and smaller price declines) during the six months. In Massachusetts, overall bond issuance has slowed from last year’s pace. We nevertheless were able to purchase new issues that allowed us to further diversify the portfolio and add to bond maturities beyond 10 years. Among these new issues were bonds of the University of Massachusetts and Williams College. A look ahead As the economy improves and the Fed eventually tapers off its bond-buying program, we expect interest rates to become more volatile. Investors are likely to keep reaching for yield, especially if short-term rates remain near zero. We expect lower-quality bonds to continue to outperform but ultimately to become overvalued; accordingly, we plan to gradually reduce our exposure to them. We still favor sectors, such as health care, that provide relative value opportunities. Even if today’s low yields persist, we are confident that our deep bench of analysts, traders, and portfolio managers can keep adding value to the funds. Marlin G. Brown, Portfolio Manager Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Vanguard Fixed Income Group June 19, 2013 10 Massachusetts Tax-Exempt Fund Fund Profile As of May 31, 2013 Financial Attributes Barclays MA Barclays Muni Municipal Bond Bond Fund Index Index Number of Bonds 256 1,637 46,973 Yield to Maturity (before expenses) 2.2% 2.0% 2.3% Average Coupon 4.7% 4.9% 4.9% Average Duration 6.5 years 6.9 years 7.1 years Average Effective Maturity 6.7 years 6.4 years 6.0 years Ticker Symbol VMATX — — Expense Ratio 1 0.16% — — 30-Day SEC Yield 1.91% — — Short-Term Reserves 4.5% — — Volatility Measures Barclays Barclays MA Municipal Muni Bond Bond Index Index R-Squared 0.99 0.98 Beta 1.05 1.08 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 6.5% 1 - 3 Years 13.5 3 - 5 Years 15.4 5 - 10 Years 47.7 10 - 20 Years 16.2 20 - 30 Years 0.7 Distribution by Credit Quality (% of portfolio) AAA 19.4% AA 58.4 A 17.0 BBB 5.2 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratio shown is from the prospectus dated March 28, 2013, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2013, the annualized expense ratio was 0.16%. 11 Massachusetts Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): November 30, 2002, Through May 31, 2013 Spliced MA Tax-Exempt Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2003 4.51% 2.19% 6.70% 6.45% 2004 4.13 -0.88 3.25 3.82 2005 4.12 -0.59 3.53 3.43 2006 4.38 2.16 6.54 6.13 2007 4.18 -2.03 2.15 3.27 2008 4.00 -6.72 -2.72 -1.30 2009 4.42 7.94 12.36 13.60 2010 3.80 -0.39 3.41 3.96 2011 3.76 2.56 6.32 6.41 2012 3.49 6.92 10.41 9.57 2013 1.49 -3.68 -2.19 -1.81 For a benchmark description, see the Glossary. Note: For 2013, performance data reflect the six months ended May 31, 2013. Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Massachusetts Tax-Exempt Fund 12/9/1998 4.84% 5.58% 4.02% 0.59% 4.61% See Financial Highlights for dividend and capital gains information. 12 Massachusetts Tax-Exempt Fund Financial Statements (unaudited) Statement of Net Assets As of May 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.2%) Massachusetts (98.2%) Beverly MA GO 5.250% 11/1/13 (14) 1,855 1,894 Boston MA GO 5.000% 2/1/24 2,345 2,857 Boston MA GO 5.000% 3/1/24 5,745 7,139 Boston MA Housing Authority Revenue 5.000% 4/1/23 (4) 2,000 2,187 Boston MA Housing Authority Revenue 5.000% 4/1/25 (4) 5,440 5,857 Boston MA Water & Sewer Commission Revenue 5.750% 11/1/13 105 107 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/20 1,550 1,898 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/25 3,725 4,313 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/30 1,000 1,149 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/30 750 874 Braintree MA GO 5.000% 5/15/27 4,000 4,643 Cambridge MA GO 5.000% 1/1/23 850 1,037 Holyoke MA GO 5.000% 9/1/30 1,690 1,925 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/14 (Prere.) 5,000 5,256 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/22 5,500 6,782 Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/31 2,285 2,835 Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/34 14,500 16,567 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/41 5,000 5,600 Massachusetts Bay Transportation Authority General Transportation Revenue 6.200% 3/1/16 3,760 4,042 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/17 (ETM) 75 89 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/18 (Prere.) 10,000 11,997 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/22 3,500 4,394 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/22 5,285 6,744 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/24 1,325 1,638 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/24 2,500 3,211 13 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/26 (14) 2,000 2,577 Massachusetts Bay Transportation Authority Sales Tax Revenue 0.000% 7/1/29 1,020 510 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/33 3,850 4,765 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.350% 6/7/13 2,894 2,894 Massachusetts Clean Energy Cooperative Corp. Revenue (Municipal Lighting Plant) 5.000% 7/1/28 3,000 3,465 Massachusetts Clean Energy Cooperative Corp. Revenue (Municipal Lighting Plant) 5.000% 7/1/29 3,300 3,787 Massachusetts Clean Energy Cooperative Corp. Revenue (Municipal Lighting Plant) 5.000% 7/1/32 1,500 1,697 Massachusetts College Building Authority Revenue 0.000% 5/1/17 (10) 3,340 3,185 Massachusetts College Building Authority Revenue 5.000% 5/1/21 5,495 6,698 Massachusetts College Building Authority Revenue 5.000% 5/1/25 1,100 1,305 Massachusetts College Building Authority Revenue 5.000% 5/1/29 1,500 1,771 Massachusetts College Building Authority Revenue 5.000% 5/1/30 1,500 1,744 Massachusetts College Building Authority Revenue 5.000% 5/1/30 1,075 1,235 Massachusetts College Building Authority Revenue 5.000% 5/1/36 5,000 5,627 Massachusetts College Building Authority Revenue 5.000% 5/1/41 3,000 3,342 Massachusetts College Building Authority Revenue 5.000% 5/1/43 3,285 3,657 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/20 3,500 4,126 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/32 2,120 2,337 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/35 2,350 2,597 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/37 5,000 5,459 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.130% 6/7/13 11,255 11,255 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/18 2,000 2,206 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/20 3,105 3,388 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/22 1,985 2,137 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.250% 10/1/41 2,000 2,199 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/22 2,000 2,289 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/28 1,250 1,375 14 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/29 1,500 1,643 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/30 1,430 1,565 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/31 750 822 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/19 500 601 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/29 680 774 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/40 2,000 2,195 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/29 6,000 6,539 Massachusetts Development Finance Agency Revenue (Boston University) 6.000% 5/15/29 (2) 1,400 1,759 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 10/1/35 (2) 2,000 2,119 Massachusetts Development Finance Agency Revenue (Boston University) 5.375% 5/15/39 1,575 1,892 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 7/1/42 5,000 5,552 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 10/1/48 6,000 6,553 Massachusetts Development Finance Agency Revenue (Boston University) 6.000% 5/15/59 (10) 4,000 4,895 2 Massachusetts Development Finance Agency Revenue (Boston University) PUT 0.730% 3/30/17 5,000 5,005 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.250% 12/1/25 600 648 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.625% 12/1/30 550 604 Massachusetts Development Finance Agency Revenue (College of Pharmacy & Allied Health Services) 5.750% 7/1/13 (Prere.) 1,000 1,015 Massachusetts Development Finance Agency Revenue (College of the Holy Cross) VRDO 0.060% 6/3/13 LOC 1,200 1,200 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.500% 2/1/40 2,160 2,495 Massachusetts Development Finance Agency Revenue (Dominion Energy Brayton Project) PUT 2.250% 9/1/16 4,720 4,864 Massachusetts Development Finance Agency Revenue (Draper Laboratory) 5.750% 9/1/25 5,000 5,981 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/40 4,005 4,209 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/28 1,000 1,173 Massachusetts Development Finance Agency Revenue (Harvard University) 5.250% 2/1/34 6,000 7,039 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/40 10,020 11,316 Massachusetts Development Finance Agency Revenue (Lowell General Hospital) 5.000% 7/1/37 2,800 2,980 15 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts Development Finance Agency Revenue (Lowell General Hospital) 5.000% 7/1/44 9,170 9,667 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/19 175 208 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/21 300 359 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/23 250 301 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/26 705 826 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.000% 7/1/32 1,450 1,546 Massachusetts Development Finance Agency Revenue (Mount Holyoke College) 5.000% 7/1/36 1,500 1,662 Massachusetts Development Finance Agency Revenue (Neville Communities) 6.000% 6/20/44 1,500 1,581 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 10/1/29 3,250 3,699 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 10/1/30 1,750 1,983 Massachusetts Development Finance Agency Revenue (Olin College) 5.000% 11/1/38 6,000 6,593 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/31 5,705 6,470 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/36 3,000 3,337 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/41 8,000 8,815 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.375% 7/1/41 4,000 4,461 Massachusetts Development Finance Agency Revenue (Simmons College) 5.250% 10/1/33 (10) 1,500 1,668 Massachusetts Development Finance Agency Revenue (Smith College) 5.000% 7/1/35 1,000 1,067 Massachusetts Development Finance Agency Revenue (Southcoast Health System Obligated Group) 5.000% 7/1/27 1,550 1,772 Massachusetts Development Finance Agency Revenue (Southcoast Health System Obligated Group) 5.000% 7/1/37 2,700 2,974 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.000% 7/1/30 3,000 3,243 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.125% 7/1/40 3,000 3,193 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 7.250% 1/1/32 2,500 3,084 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.875% 1/1/41 2,000 2,361 Massachusetts Development Finance Agency Revenue (UMASS Memorial Medical Center) 5.125% 7/1/26 2,750 3,020 16 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts Development Finance Agency Revenue (UMASS Memorial Medical Center) 5.500% 7/1/31 2,250 2,522 Massachusetts Development Finance Agency Revenue (Wellesley College) 5.000% 7/1/42 2,000 2,252 Massachusetts Development Finance Agency Revenue (Wentworth Institute of Technology) VRDO 0.130% 6/7/13 LOC 14,165 14,165 Massachusetts Development Finance Agency Revenue (WGBH Educational Foundation) 5.000% 1/1/36 (12) 5,000 5,256 Massachusetts Development Finance Agency Revenue (Williams College) 5.000% 7/1/38 6,000 6,841 Massachusetts Development Finance Agency Revenue (Williams College) 5.000% 7/1/43 4,000 4,524 Massachusetts Development Finance Agency Revenue (Worcester Polytechnic Institute) 5.000% 9/1/50 2,000 2,161 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/17 3,000 3,382 Massachusetts GO 5.000% 11/1/14 3,275 3,494 Massachusetts GO 5.000% 12/1/14 (Prere.) 3,150 3,368 Massachusetts GO 5.000% 3/1/15 (Prere.) 10,000 10,803 Massachusetts GO 5.000% 9/1/15 (Prere.) 2,000 2,205 Massachusetts GO 5.000% 9/1/15 (Prere.) 10,000 11,024 Massachusetts GO 5.500% 10/1/15 5,000 5,591 2 Massachusetts GO 0.480% 2/1/17 10,000 10,011 Massachusetts GO 5.000% 10/1/17 4,000 4,711 Massachusetts GO 5.500% 11/1/17 5,100 6,132 2 Massachusetts GO 0.550% 1/1/18 3,000 3,002 Massachusetts GO 5.500% 8/1/19 5,000 6,195 Massachusetts GO 5.500% 10/1/19 (2) 2,000 2,487 Massachusetts GO 5.500% 10/1/19 (12) 1,000 1,243 Massachusetts GO 5.500% 11/1/19 (4) 5,550 6,913 Massachusetts GO 5.000% 8/1/20 4,185 4,944 Massachusetts GO 5.000% 8/1/22 4,500 5,265 Massachusetts GO 5.250% 8/1/22 5,260 6,585 Massachusetts GO 5.250% 8/1/22 5,000 6,260 Massachusetts GO 5.250% 8/1/23 1,000 1,255 Massachusetts GO 5.500% 12/1/23 (2) 4,000 5,131 Massachusetts GO 5.250% 8/1/24 (4) 1,500 1,741 Massachusetts GO 5.250% 9/1/24 (4) 4,800 6,064 Massachusetts GO 5.000% 8/1/28 4,535 5,214 Massachusetts GO 5.500% 8/1/30 (2) 11,500 14,830 Massachusetts Health & Educational Facilities Authority Revenue (Berklee College of Music) 5.000% 10/1/26 1,755 1,949 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/28 3,000 3,142 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.000% 7/1/13 5,200 5,220 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.000% 7/1/28 2,000 2,138 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.125% 7/1/33 3,015 3,304 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.125% 7/1/38 3,500 3,805 17 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts Health & Educational Facilities Authority Revenue (Children’s Hospital) 5.500% 12/1/39 4,000 4,522 Massachusetts Health & Educational Facilities Authority Revenue (Dana-Farber Cancer Institute) 5.000% 12/1/37 5,000 5,423 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 3,000 3,922 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/21 2,000 2,498 3 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.500% 11/15/36 6,320 7,485 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 10/1/38 5,000 5,661 1 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.080% 6/3/13 5,460 5,460 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/27 1,650 1,845 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/28 2,080 2,319 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.250% 8/15/37 8,000 8,569 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/16 4,090 4,684 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/21 6,765 8,531 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.000% 7/1/23 5,960 7,499 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/30 5,000 6,558 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.500% 7/1/32 6,295 8,525 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/19 3,000 3,552 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/23 3,435 3,977 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/32 1,000 1,123 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/33 3,000 3,240 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.250% 7/1/29 5,000 5,708 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/47 2,500 2,616 1 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) TOB VRDO 0.140% 6/7/13 4,000 4,000 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.120% 6/7/13 2,880 2,880 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 5.000% 10/1/13 (Prere.) 1,090 1,107 18 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 5.000% 10/1/13 (Prere.) 1,175 1,194 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 8.000% 10/1/39 2,500 2,853 Massachusetts Health & Educational Facilities Authority Revenue (South Coast Health System) 5.000% 7/1/39 6,000 6,304 Massachusetts Health & Educational Facilities Authority Revenue (Sterling & Francine Clark) 5.000% 7/1/36 5,500 5,803 Massachusetts Health & Educational Facilities Authority Revenue (Stonehill College) VRDO 0.060% 6/3/13 LOC 3,545 3,545 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) 5.250% 2/15/22 1,400 1,747 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) 5.250% 2/15/26 1,880 2,314 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.050% 6/3/13 4,000 4,000 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts Memorial Health Care Inc.) 5.250% 7/1/14 (2) 485 486 Massachusetts Health & Educational Facilities Authority Revenue (Wellesley College) 5.000% 7/1/23 2,400 2,409 Massachusetts Health & Educational Facilities Authority Revenue (Williams College) 5.000% 7/1/31 3,000 3,282 Massachusetts Health & Educational Facilities Authority Revenue (Winchester Hospital) 5.250% 7/1/38 1,500 1,620 Massachusetts Housing Finance Agency Single Family Housing Revenue 5.125% 12/1/28 4,000 4,330 Massachusetts Housing Finance Agency Single Family Housing Revenue 2.650% 12/1/41 7,000 7,254 Massachusetts Housing Finance Agency Single Family Housing Revenue 2.750% 12/1/41 2,250 2,335 Massachusetts Port Authority Revenue 5.500% 7/1/16 (4) 4,000 4,552 Massachusetts Port Authority Revenue 5.000% 7/1/17 (4) 9,600 11,027 Massachusetts Port Authority Revenue 4.000% 7/1/18 1,000 1,136 Massachusetts Port Authority Revenue 5.000% 7/1/30 2,000 2,292 Massachusetts Port Authority Revenue 5.000% 7/1/31 1,000 1,140 Massachusetts Port Authority Revenue 5.000% 7/1/33 4,650 5,262 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 16,125 17,746 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 8,000 8,804 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 3,270 3,599 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 645 710 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 5,230 5,756 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 4,155 4,573 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 15,000 16,507 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 10,000 11,005 19 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 10,000 11,804 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/28 7,250 8,504 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/29 10,000 11,668 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 8,000 9,292 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 200 215 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/32 10,540 12,082 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/35 2,000 2,252 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.250% 10/15/35 12,000 13,899 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/37 (2) 6,000 6,697 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/41 9,400 10,538 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 4,000 4,127 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/27 (14) 15,000 18,422 Massachusetts Special Obligation Revenue 5.000% 12/15/13 (4) 1,895 1,944 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/21 5,000 6,180 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/20 (14) 3,000 2,637 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/25 (14) 5,000 3,505 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/28 (14) 7,000 4,184 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/15 (Prere.) 4,460 4,925 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 2/1/16 6,110 6,880 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/17 540 595 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/18 1,000 1,211 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/18 2,065 2,500 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/20 1,180 1,446 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/22 3,500 4,418 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/29 1,520 1,906 Massachusetts Water Pollution Abatement Trust Revenue 5.750% 8/1/29 190 191 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/30 5,550 7,001 20 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts Water Resources Authority Revenue 5.000% 8/1/16 (Prere.) 2,005 2,281 Massachusetts Water Resources Authority Revenue 5.000% 8/1/20 5,510 6,576 Massachusetts Water Resources Authority Revenue 5.500% 8/1/22 (4) 1,490 1,896 Massachusetts Water Resources Authority Revenue 5.000% 8/1/23 7,000 8,664 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 2,230 2,608 Massachusetts Water Resources Authority Revenue 5.250% 8/1/31 (4) 1,000 1,238 Massachusetts Water Resources Authority Revenue 5.000% 8/1/32 5,770 6,752 Massachusetts Water Resources Authority Revenue 5.000% 8/1/34 (14) 8,000 9,009 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 (14) 13,900 15,653 Massachusetts Water Resources Authority Revenue 5.250% 8/1/35 (4) 1,310 1,640 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 1,000 1,127 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 2,000 2,209 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 (2) 2,995 3,308 Massachusetts Water Resources Authority Revenue 5.000% 8/1/37 4,000 4,537 Massachusetts Water Resources Authority Revenue 5.000% 8/1/39 2,000 2,252 Massachusetts Water Resources Authority Revenue 5.000% 8/1/41 7,990 8,826 Massachusetts Water Resources Authority Revenue 5.000% 8/1/41 3,450 3,851 Massachusetts Water Resources Authority Revenue 5.250% 8/1/42 10,000 11,439 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/31 1,000 1,119 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 11,795 13,272 Newton MA School District GO 4.500% 6/15/34 3,000 3,213 University of Massachusetts Building Authority Revenue 6.875% 5/1/14 (ETM) 355 366 University of Massachusetts Building Authority Revenue 5.000% 11/1/19 2,000 2,417 University of Massachusetts Building Authority Revenue 5.000% 11/1/21 (2) 5,680 6,266 University of Massachusetts Building Authority Revenue 5.000% 11/1/22 (2) 2,695 2,970 University of Massachusetts Building Authority Revenue 5.000% 11/1/23 (2) 1,760 1,940 University of Massachusetts Building Authority Revenue 5.000% 11/1/24 (2) 1,980 2,180 21 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) University of Massachusetts Building Authority Revenue 5.000% 11/1/25 (2) 1,990 2,191 University of Massachusetts Building Authority Revenue 5.000% 11/1/39 4,450 4,989 Worcester MA GO 5.500% 8/15/14 (14) 280 281 Worcester MA GO 5.500% 8/15/15 (14) 240 241 Worcester MA GO 5.250% 8/15/21 (14) 315 316 1,097,058 Puerto Rico (0.9%) Puerto Rico Electric Power Authority Revenue 5.500% 7/1/17 (14) 5,000 5,411 Puerto Rico GO 5.500% 7/1/19 (2) 2,250 2,396 Puerto Rico Public Finance Corp. Revenue 5.125% 6/1/24 (ETM) 2,155 2,638 10,445 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.250% 10/1/20 1,000 1,043 Total Tax-Exempt Municipal Bonds (Cost $1,052,406) 1,108,546 Other Assets and Liabilities (0.8%) Other Assets 15,145 Liabilities (6,106) 9,039 Net Assets (100%) Applicable to 104,282,258 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,117,585 Net Asset Value Per Share $10.72 At May 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 1,060,533 Undistributed Net Investment Income — Accumulated Net Realized Gains 941 Unrealized Appreciation (Depreciation) Investment Securities 56,140 Futures Contracts (29) Net Assets See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2013, the aggregate value of these securities was $12,354,000, representing 1.1% of net assets. 2 Adjustable-rate security. 3 Securities with a value of $474,000 have been segregated as initial margin for open futures contracts. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 22 Massachusetts Tax-Exempt Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. (15) Build America Mutual Assurance Company. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 23 Massachusetts Tax-Exempt Fund Statement of Operations Six Months Ended May 31, 2013 ($000) Investment Income Income Interest 18,181 Total Income 18,181 Expenses The Vanguard Group—Note B Investment Advisory Services 38 Management and Administrative 732 Marketing and Distribution 114 Custodian Fees 9 Shareholders’ Reports 4 Trustees’ Fees and Expenses 1 Total Expenses 898 Net Investment Income 17,283 Realized Net Gain (Loss) Investment Securities Sold 9,925 Futures Contracts (217) Options on Futures Contracts (5) Realized Net Gain (Loss) 9,703 Change in Unrealized Appreciation (Depreciation) Investment Securities (52,349) Futures Contracts (26) Change in Unrealized Appreciation (Depreciation) (52,375) Net Increase (Decrease) in Net Assets Resulting from Operations (25,389) See accompanying Notes, which are an integral part of the Financial Statements. 24 Massachusetts Tax-Exempt Fund Statement of Changes in Net Assets Six Months Ended Year Ended May 31, November 30, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 17,283 33,346 Realized Net Gain (Loss) 9,703 2,615 Change in Unrealized Appreciation (Depreciation) (52,375) 65,815 Net Increase (Decrease) in Net Assets Resulting from Operations (25,389) 101,776 Distributions Net Investment Income (17,283) (33,346) Realized Capital Gain — — Total Distributions (17,283) (33,346) Capital Share Transactions Issued 123,680 219,253 Issued in Lieu of Cash Distributions 12,549 24,456 Redeemed (102,627) (127,939) Net Increase (Decrease) from Capital Share Transactions 33,602 115,770 Total Increase (Decrease) (9,070) 184,200 Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. 25 Massachusetts Tax-Exempt Fund Financial Highlights Six Months Ended For a Share Outstanding May 31, Year Ended November 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $11.13 $10.41 $10.15 $10.19 $9.44 $10.12 Investment Operations Net Investment Income .168 . 349 . 366 . 386 . 401 . 414 Net Realized and Unrealized Gain (Loss) on Investments (. 410) .720 . 260 (. 040) .750 (. 680) Total from Investment Operations (. 242) 1.069 . 626 . 346 1.151 (. 266) Distributions Dividends from Net Investment Income (.168) (. 349) (. 366) (. 386) (. 401) (. 414) Distributions from Realized Capital Gains — Total Distributions (.168) (. 349) (. 366) (. 386) (. 401) (. 414) Net Asset Value, End of Period Total Return 1 -2.19% 10.41% 6.32% 3.41% 12.36% -2.72% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,118 $1,127 $942 $983 $939 $710 Ratio of Total Expenses to Average Net Assets 0.16% 0.16% 0.17% 0.17% 0.17% 0.12% Ratio of Net Investment Income to Average Net Assets 3.08% 3.22% 3.61% 3.75% 4.02% 4.17% Portfolio Turnover Rate 24% 13% 13% 18% 15% 29% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 26 Massachusetts Tax-Exempt Fund Notes to Financial Statements Vanguard Massachusetts Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in the state. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended May 31, 2013, the fund’s average investments in long and short futures contracts represented 2% and less than 1% of net assets, respectively, based on quarterly average aggregate settlement values. Options on futures contracts are also valued based upon their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. During the six months ended May 31, 2013, the fund’s average value of options written and options purchased represented 0% and less than 1% of net assets, respectively, based on quarterly average market values. The fund had no open options on futures contracts at May 31, 2013. 27 Massachusetts Tax-Exempt Fund 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2009–2012), and for the period ended May 31, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 5. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At May 31, 2013, the fund had contributed capital of $140,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.06% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
